
	
		II
		112th CONGRESS
		1st Session
		S. 472
		IN THE SENATE OF THE UNITED STATES
		
			March 3, 2011
			Mr. Begich (for himself,
			 Mrs. Murray, Ms. Murkowski, and Mrs.
			 Boxer) introduced the following bill; which was read twice and
			 referred to the Committee on Armed
			 Services
		
		A BILL
		To increase the mileage reimbursement rate for members of
		  the armed services during permanent change of station and to authorize the
		  transportation of additional motor vehicles of members on change of permanent
		  station to or from nonforeign areas outside the continental United
		  States.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Service Members Permanent Change
			 of Station Relief Act.
		2.Mileage
			 reimbursement rate for members of the uniformed services for travel related to
			 change of permanent stationSection 404(d)(1)(A) of title 37, United
			 States Code, is amended by striking monetary allowance and all
			 that follows through the period at the end and inserting the following:
			 “monetary allowance in place of the cost of transportation—
			
				(i)in the case of a member for whom
				travel has been authorized in connection with a change of a change of permanent
				station or for travel described in paragraph (2) or (3) of subsection (a), at
				the business standard mileage rate set by the Internal Revenue Service pursuant
				to section 1.274.5(j)(2) of title 26, Code of Federal Regulations; and
				(ii)in the case of a member's dependent
				for whom such travel has been authorized, at the rate provided in section 5704
				of title
				5.
				.
		3.Transportation of
			 additional motor vehicle of members on change of permanent station to or from
			 nonforeign areas outside the continental United States
			(a)Authority To
			 transport additional motor vehicleSubsection (a) of
			 section
			 2634 of title 10, United States Code, is amended—
				(1)by striking the
			 sentence following paragraph (4);
				(2)by redesignating
			 paragraphs (1), (2), (3), and (4) as subparagraphs (A), (B), (C), and (D),
			 respectively;
				(3)by inserting
			 (1) after (a); and
				(4)by adding at the
			 end the following new paragraph:
					
						(2)One additional motor vehicle of a member
				(or a dependent of the member) may be transported as provided in paragraph (1)
				if—
							(A)the member is ordered to make a change of
				permanent station to or from a nonforeign area outside the continental United
				States and the member has at least one dependent of driving age who will use
				the motor vehicle; or
							(B)the Secretary concerned determines
				that a replacement for the motor vehicle transported under paragraph (1) is
				necessary for reasons beyond the control of the member and is in the interest
				of the United States and the Secretary approves the transportation in
				advance.
							.
				(b)Technical and
			 conforming amendmentsSuch subsection is further amended—
				(1)by striking
			 his dependents and inserting a dependent of the
			 member;
				(2)by striking
			 him and inserting the member;
				(3)by striking
			 his) and inserting the member);
				(4)by striking
			 his new and inserting the member’s new;
			 and
				(5)in paragraph
			 (1)(C), as redesignated by subsection (a)—
					(A)by striking
			 clauses (1) and (2) and inserting subparagraphs (A) and
			 (B); and
					(B)by inserting
			 or after the semicolon.
					4.Effective
			 dateThe amendments made by
			 this Act shall take effect on January 1, 2012, and apply with respect to a
			 permanent change of station order issued on or after that date to a member of
			 the uniformed services.
		
